Case: 21-40024     Document: 00516419168         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 4, 2022
                                  No. 21-40024
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   James E. Wilson,

                                                           Plaintiff—Appellant,

                                       versus

   Andrew H. Nino; Benjamin P. Brako; John R. Delapp, Jr.;
   Daniel P. Fernandez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-394


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          James E. Wilson, Texas prisoner # 1842956, has appealed the district
   court’s order denying his motion for summary judgment; granting the
   motion for summary judgment of defendants Sergeant Andrew H. Nino;



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40024      Document: 00516419168           Page: 2     Date Filed: 08/04/2022




                                     No. 21-40024


   Sergeant Benjamin P. Brako; Major John R. DeLapp, Jr.; and Assistant
   Warden Daniel P. Fernandez, all employees at the McConnell Unit of the
   Texas Department of Criminal Justice, Institutional Division; and denying
   his request for injunctive relief as moot.
          In his complaint, Wilson alleged that Nino, Brako, and DeLapp
   retaliated against him for complaining through the grievance process that he
   was sexually assaulted by another inmate and alleged that Fernandez had
   failed to intervene in the wrongful acts of the other defendants.             He
   complained that the defendants extended his stay in prehearing/security
   detention, wrongfully charged him with disciplinary violations, removed him
   from safekeeping custody, and returned him to the general population.
          We review de novo a grant of summary judgment, applying the same
   standard as the district court. Nickell v. Beau View of Biloxi, LLC, 636 F.3d
   752, 754 (5th Cir. 2011). “The [district] court shall grant summary judgment
   if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a). We “draw all reasonable inferences in favor of the nonmoving
   party.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.
   2007) (internal quotation marks and citations omitted). Where, as here, a
   qualified immunity defense is pleaded, the burden shifts to the plaintiff to
   rebut it by establishing a genuine issue as to whether the defendants’
   allegedly wrongful conduct violated a clearly established constitutional right.
   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
          “To prevail on a claim of retaliation, a prisoner must establish (1) a
   specific constitutional right, (2) the defendant’s intent to retaliate against the
   prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and
   (4) causation.” McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998). The
   prisoner must show that, but for the retaliatory motive, the incident




                                           2
Case: 21-40024     Document: 00516419168           Page: 3   Date Filed: 08/04/2022




                                    No. 21-40024


   complained of would not have occurred. Id. A claim of retaliation must be
   supported by direct evidence or a chronology of events from which retaliation
   can be inferred. Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
          Wilson’s arguments are conclusory and are not supported by citations
   to the record. See Fed. R. App. P. 28(a)(8)(A); 5th Cir. R. 28.2.2
   (requiring record citations). Several of Wilson’s arguments—including that
   he was defamed, that he was harassed and assaulted after his complaint was
   dismissed, and that his right to due process was violated during disciplinary
   proceedings—were raised for the first time on appeal. Therefore, we do not
   consider them. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
   Cir. 1999). Although the brief is not in compliance with the rules, pro se
   briefs are liberally construed, and Wilson’s arguments have been expressed
   with sufficient particularity, although they are without merit. See Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993).
          The summary judgment evidence does not show that there is a
   genuine fact issue as to whether Brako, DeLapp, and Nino intended to
   retaliate against Wilson for exercising a constitutional right. See McDonald,
   132 F.3d at 231. Nor is there a genuine fact issue as to causation. Id. Wilson
   has also not shown that there is a genuine issue of fact as to Fernandez’s
   personal involvement in any constitutional violation. See Thompson v. Steele,
   709 F.2d 381, 382 (5th Cir. 1983) (“Personal involvement is an essential
   element of a civil rights cause of action.”). Because Wilson has not shown
   that the defendants violated his constitutional rights, he has not met his
   burden of overcoming their qualified immunity defense. See Brown, 623 F.3d
   at 253. Wilson’s motion for appointment of counsel is DENIED, and the
   district court’s order and judgment are AFFIRMED.




                                         3